DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Examiner acknowledges applicants' arguments in the Response dated January 28, 2021 as part of the Request for Continued Examination directed to the rejection set forth in the Final Office Action dated November 3, 2020.  Claims 1-17 are pending in the application and subject to examination as part of this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Paravia et al., US 6,508,710 B1 (hereinafter Paravia) in view of Holch et al., US 6,280,328 B1 (hereinafter Holch).

Regarding Claim 1 (Previously Presented):  Paravia discloses a method comprising: 
maintaining a player balance (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, ... account balance [C18:34-53]; the automated gaming system in re-computing the finances can properly debit, earmark, or otherwise attach the player's account such that those funds can be committed to the wager that was made by player 118 [C13:17-24]);
sending first data to a remote client device that enables a client wagering game interface to be modified on a display of the remote client device (Paravia, interfaces to gaming server 104 can include, for example, a player interface and an administrative interface 116. Player interface 114 provides an interface by 
determining whether to authorize a wager amount to be placed on a requested play of a wagering game, said determination being based on the player balance (Paravia, the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager; this safeguard ensures that a player 118 will not wager more than he or she has in his or her account on one or more games [C11:1-11]); and 
responsive to a determination to authorize the wager amount:
receiving, from the game outcome server, second data associated with the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, account information, account balance and any other information that facilitates interactive wagering of the type described herein [C18:34-53]), and
modifying the maintained player balance based on the second data associated with the requested play of the wagering game (Paravia, as the player makes wagers, the amount of the wager can be deducted from the player's account, thus ensuring that the system (or `house`) is covered for the wager [C8:55-C9:5]).
Paravia vails to explicitly disclose
sending an authorization message to a game outcome server,
Holch teaches 
sending an authorization message to the game outcome server (Holch, if a players at player terminal 100 enters a wager and presses the "Play" button, the player must await the display of the next set of winning numbers. In the meantime, as soon as the "Play" button is selected, player terminal 100 notifies game server 102 and game server 102 enrolls that player terminal 100 in the next game [C4:30-40]).
Paravia discloses a system and method for providing an automated gaming service allowing automated computation of wagers, payouts, and other gaming parameters (Paravia [Abstract]).  The automated gaming system can be implemented in an Internet or other network-type environment such that various players can access the automated gaming system from remote locations, thus establishing a virtual gaming environment (Paravia [Abstract]).  Player accounts can be established and players can be granted access to the system and to their accounts (Paravia [Abstract]).  Various gaming environments or formats can be established to provide flexibility in implementing the system and handling various games or other events (Paravia [Abstract]). 
Paravia discloses a functional block diagram generally illustrating functionality of the automated gaming system according to one embodiment of the invention (Paravia [C5:60-C6:5]).  FIG. 1 is a functional block diagram and should not be interpreted to limit or dictate a particular structure or architecture for implementing an automated gaming system according to the invention (Paravia [C5:60-C6:5]).  Indeed, after reading this description, one of ordinary skill in the art will understand how to implement one or more aspects of the invention using a number of alternative structures, architectures, or configurations (Paravia [C5:60-C6:5]).
Paravia discloses an automated gaming system which includes a gaming server, gaming related data, and external interfaces (Paravia [C6:6-16]).  The gaming server, which can include 
Holch teaches a coinless video game system includes a plurality of electronic video game terminals, a game server corresponding to each player terminal, and a central control network for administering and controlling games and player accounts (Holch [Abstract]).  A player initially establishes a player account in the central control network (Holch [Abstract]).  The server provides a random number to each player terminal at predefined intervals to determine wins and loses for each game selected by a player (Holch [Abstract]).  Waged amounts are then debited or credited to a player's account in the central control network (Holch [Abstract]).  Additionally the central controller keeps track of all player activity information (Holch [Abstract]).
During the course of gaming, the account server determines whether a player may continue playing based on the account balance (Holch [C7:36-49]).  If so, the player is informed that he is authorized to play and the terminal passes control to counter and waits to receive a random number from the corresponding game server (Holch [C7:36-49]). 
Gaming networks can vary in their structure.  Some providers of games of chance may find it sufficient to have one server providing all services (e.g., gaming, accounting).  Larger gaming venues may have separate servers to adequately handle a larger number of networked gaming machines.  The size of the gaming venue can determine the type of network used.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager as disclosed by Paravia with a separate account server and game server as taught by Holch to allow for larger gaming venues to provide similar accounting functionality

Regarding Claim 2 (Previously Presented):  Paravia further discloses wherein the second data associated with the requested play of the wagering game comprises data 

Regarding Claim 3 (Previously Presented):  Paravia further discloses receiving, from the game outcome server, third data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 4 (Previously Presented):  Paravia further discloses receiving, from the remote client device, third data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 5 (Previously Presented):  Paravia further discloses sending third data to the game outcome server, said third data associated with a selection of the wagering game made on the remote client device (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access 

Regarding Claim 6 (Original):  Paravia further discloses wherein the remote client device is selected from the group consisting of: a casino gaming machine, a personal computer, a set-top box, a mobile phone and a personal digital assistant (Paravia, the player's computer [C20:9-22]).

Regarding Claim 7 (Previously Presented):  Paravia discloses a method comprising:
maintaining a player balance (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, ... account balance [C18:34-53]; the automated gaming system in re-computing the finances can properly debit, earmark, or otherwise attach the player's account such that those funds can be committed to the wager that was made by player 118 [C13:17-24])
sending first data to a game outcome server that establishes, based at least in part on the first data sent, a communication session with a remote client device (Paravia, player accounts can be established and players can be granted access to the system and to their accounts using, for example, user name and password techniques, or other access techniques [C2:6-12]; the automated gaming system presents a sign-on page to the player who is accessing the system. This can be thought of and even implemented as the equivalent to a log-on screen whereby a computer user is asked to enter his or her log-on information to access the system. In one embodiment, the sign-on page requests that the user enter his or her user name and designated password [C7:27-37]);
sending second data to the remote client device that enables a client wagering game interface to be modified on a display of the remote client device (Paravia, interfaces to gaming server 104 can include, for example, a player interface and an administrative interface 116. Player interface 114 provides an interface by which one or more players 118 can access gaming server 104 to browse the information available by gaming server 104, or to participate in activities offered by gaming server 104 [C6:38-48]; various players can access the automated gaming system from remote locations [C1:61-C2:5]);
authorizing a wager amount to be placed on a requested play of a wagering game, said authorizing being based at least upon the maintained player balance (Paravia, the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager; this safeguard ensures that a player 118 will not wager more than he or she has in his or her account on one or more games [C11:1-11]);
receiving, from the game outcome server, third data associated with the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, account information, account balance and any other information that facilitates interactive wagering of the type described herein [C18:34-53]); and
modifying the maintained player balance based on the third data associated with the requested play of the wagering game (Paravia, as the player makes wagers, 
Paravia vails to explicitly disclose
sending an authorization message to the game outcome server.
Holch teaches 
sending an authorization message to the game outcome server (Holch, if a players at player terminal 100 enters a wager and presses the "Play" button, the player must await the display of the next set of winning numbers. In the meantime, as soon as the "Play" button is selected, player terminal 100 notifies game server 102 and game server 102 enrolls that player terminal 100 in the next game [C4:30-40]).
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager as disclosed by Paravia with a separate account server and game server as taught by Holch to allow for larger gaming venues to provide similar accounting functionality

Regarding Claim 8 (Previously Presented):  Paravia further discloses wherein the data associated with the requested play of the wagering game comprises third data associated with an adjustment to the maintained player balance, said adjustment being based on an award associated with a game outcome determined by the game outcome server for the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, 

Regarding Claim 9 (Previously Presented):  Paravia further discloses receiving, from the game outcome server, fourth data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 10 (Previously Presented):  Paravia further discloses receiving, from the remote client device, fourth data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 11 (Previously Presented):  Paravia further discloses sending data to the game outcome server, said fourth data associated with a selection of the wagering game made on the remote client device (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 12 (Original):  Paravia further discloses wherein the remote client device is selected from the group consisting of: a casino gaming machine, a personal computer, 

Regarding Claim 13 (Previously Presented):  Paravia discloses a method of operating a system, said method comprising: 
maintaining, by a processor, a player balance (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, ... account balance [C18:34-53]; the automated gaming system in re-computing the finances can properly debit, earmark, or otherwise attach the player's account such that those funds can be committed to the wager that was made by player 118 [C13:17-24]);
determining, by the processor, whether to authorize a wager amount to be placed on a requested play of a wagering game, said determination being based on the maintained player balance (Paravia, the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager; this safeguard ensures that a player 118 will not wager more than he or she has in his or her account on one or more games [C11:1-11]); and
responsive to a determination to authorize the wager amount:
sending an authorization message to a game outcome server that is distinct from the processor, said authorization message indicating that the wager amount to be placed on the requested play of the wagering game is authorized (Paravia, next, at a step 1194, the operation obtains wager authorization and amounts; wager authorization comprises confirmation, stored on the player computer or terminal, that the player wants to place a wager or take a position; in one embodiment the gaming server records 
thereafter, receiving, from the game outcome server, first data associated with the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, account information, account balance and any other information that facilitates interactive wagering of the type described herein [C18:34-53]), and
modifying, by the processor, the maintained player balance based on the received first data associated with the requested play of the wagering game (Paravia, as the player makes wagers, the amount of the wager can be deducted from the player's account, thus ensuring that the system (or `house`) is covered for the wager [C8:55-C9:5]).
Paravia vails to explicitly disclose
sending an authorization message to a game outcome server that is distinct from the processor, said authorization message indicating that the wager amount to be placed on the requested play of the wagering game is authorized.
Holch teaches 
sending an authorization message to a game outcome server that is distinct from the processor, said authorization message indicating that the wager amount to be placed on the requested play of the wagering game is authorized (Holch, if a players at player terminal 100 enters a wager and presses the "Play" button, the player must await the display of the next set of winning numbers. In the 
As recited above with respect to claim 1, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the automated gaming system in one embodiment first checks the player's account to ensure that the player has enough balance in his or her account to support the requested wager as disclosed by Paravia with a separate account server and game server as taught by Holch to allow for larger gaming venues to provide similar accounting functionality

Regarding Claim 14 (Previously Presented):  Paravia further discloses wherein the first data associated with the requested play of the wagering game comprises data associated with an adjustment to the player balance, said adjustment being based on an award associated with a game outcome determined by the game outcome server for the requested play of the wagering game (Paravia, information which may be provided to the player from the player interface 114 and the gaming server 104 includes, but is not limited to, possible gaming selections, odds, pay-out rates, gaming start times, gaming wager close time, participation, account information, account balance and any other information that facilitates interactive wagering of the type described herein [C18:34-53]).

Regarding Claim 15 (Previously Presented):  Paravia further discloses receiving, from the game outcome server, second data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 16 (Previously Presented):  Paravia further discloses receiving, from a remote client device that is distinct from the processor, second data relating to the wager amount to be placed on the requested play of the wagering game (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Regarding Claim 17 (Previously Presented):  Paravia further discloses sending second data to the game outcome server, said second data associated with a selection of the wagering game made on a remote client device (Paravia, in embodiments where gaming server 104 hosts wagering on sporting events, public events, or other games, players 118 can access gaming server 104 via player interface 114 to place desired wagers on one or more competitors in a chosen game [C6:38-48]).

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
Applicant argues:

The examiner disagrees.  As stated above, Paravia explicitly states that the gaming server can include one or more computer-based server systems (Paravia [C6:6-16]).  Thus, separating the functions that may be performed by the gaming server in Paravia into separate server systems does not improperly change the principal operation of Paravia.  

Applicant also argues that “Holch does not include any authorization messages being sent to the game server 102 following a determination to authorize a wager amount because the game server 102 operates to periodically generate random numbers independent of any communications from the player terminals or from the central control network” (Response [pp. 7-8]).  As soon as the player presses the “Play” button, the player terminal notifies the game server and the game server enrolls the player terminal in the next game (Holch [C4:30-40]).  The notification that is sent to the game server is considered the same as an authorization message in the present claims.  The examiner maintains the rejections as recited above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/Primary Examiner, Art Unit 3715